Citation Nr: 1013898	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-40 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously-denied claim for entitlement to service 
connection for right ear hearing loss.

2. Whether new and material evidence has been received to 
reopen a previously-denied claim for entitlement to service 
connection for a back disability.

3.  Whether new and material evidence has been received to 
reopen a previously-denied claim for entitlement to service 
connection for hepatitis C.

4.  Whether new and material evidence has been received to 
reopen a previously-denied claim for entitlement to service 
connection for dental trauma.

5.  Whether new and material evidence has been received to 
reopen a previously-denied claim for entitlement to service 
connection for depression.




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from RO decisions rendered in August 2005, March 
2006, and November 2009. 

The issue of whether new and material evidence has been 
received to reopen a previously-denied claim for entitlement 
to service connection for depression is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for hearing loss was initially denied 
in a September 1997 rating decision, and service connection 
for a back disability, hepatitis C, and dental trauma was 
initially denied in a March 2003 decision; the Veteran did 
not appeal these denials.  

2.  Additional evidence received since the September 1997 and 
March 2003 decisions is either cumulative or irrelevant to 
the grounds for the final denials, and does not raise the 
possibility of substantiating the veteran's claims of service 
connection for right ear hearing loss, a back disability, 
hepatitis C, or dental trauma.




CONCLUSIONS OF LAW

1.  The September 1997 and March 2003 decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  Because new and material evidence has not been submitted 
pertinent to the claims of entitlement to service connection 
for right ear hearing loss, a back disability, hepatitis C, 
and dental trauma; the claims may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran generally contends that each of the disabilities 
at issue is related to service and requests that the previous 
denials be reopened and reviewed on a de novo basis.  He has 
not presented any specific contentions in support of his 
claims, however.

Service connection for hearing loss was initially denied in a 
September 1997 rating decision.  Service connection for a 
back disability, hepatitis C, and dental trauma was initially 
denied in a March 2003 decision.  In March 2003, the RO 
additionally declined to reopen the previously-denied claim 
for service connection for hearing loss.  The Veteran did not 
appeal either of these decisions.  

In a November 2009 decision, the RO granted service 
connection for left ear hearing loss.  As this grant 
represents a complete resolution of the appeal as to that 
issue, only the claim involving the right ear remains.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  If the 
veteran desires to challenge the disability rating assigned 
to the impairment resulting from left ear hearing loss, he is 
required to file a timely notice of disagreement with the 
November 2009 rating decision or alternatively, a claim for 
entitlement to an increased disability rating.  



Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  In addition, the case 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, 
prior to the adjudication of petitions to reopen service 
connection claims, the veteran be given notice of the 
elements of service connection, the elements of new and 
material evidence, and the reasons for the prior denial.  
Review of the claims file shows that the Veteran was provided 
with this information with regard to his claim in a letter of 
April 2005, prior to the initial adjudication of the claim to 
reopen.  The VA is also required to inform the Veteran of how 
the VA assigns disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
information was provided in a letter of January 2007.  

The Veteran's service treatment records, VA medical records 
and copies of his private medical records have been obtained.  
He has been provided with VA medical examinations.  His 
Social Security records have been obtained.  His 
representative has presented written argument in support of 
his claim.  We are satisfied that all relevant and obtainable 
evidence pertaining to the issues decided herein has been 
obtained.  All relevant records and contentions have been 
carefully reviewed.  Thus, the Board concludes that VA has 
satisfied its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Because the Veteran did not challenge or disagree with the RO 
decisions of September 1997 and March 2003 became final one 
year after he was notified of each decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For this purpose, the credibility of 
evidence, although not its weight, is to be presumed.  Once 
the claim is reopened, the presumption of credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510 (1992).  
The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In this case, the RO viewed the reports of the Veteran's VA 
examinations in conjunction with some of the newly-received 
medical evidence as sufficient to support reopening the 
Veteran's claims for entitlement to service connection for 
right ear hearing loss and a back disability.  However, it is 
the responsibility of the Board to make its own determination 
as to this matter, regardless of how the RO ruled on the 
question of reopening.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The Veteran's claims for service connection were previously 
denied essentially on the basis that no nexus had been 
demonstrated between the Veteran's service many years ago and 
his current disabilities.  The service treatment records and 
post-service evidence of record in 1997 did not show the 
presence of hearing loss in service or any subsequent 
connection to service.  Similarly, the service treatment 
records and all evidence of record in 2003 did not 
demonstrate any chronic back problems, hepatitis C, or dental 
trauma in service, or any subsequent connection to service.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Since the 1997 and 2003 decisions, many pieces of evidence 
have been added to the record, including private medical 
records, VA records, Social Security Records, and workman's 
compensation records.  This newly-submitted evidence is new 
in that it was not previously of record and thus not 
considered by the RO in 1997 or 2003.  However, it is not 
material in that it does not relate to an unestablished fact 
necessary to substantiate the claim either by itself or when 
considered with previous evidence of record.  In other words, 
nothing in the newly-submitted evidence could be construed as 
showing or tending to show any in-service event affecting the 
Veteran's current disabilities or any other nexus to service.

According to the Veteran's service medical records the 
Veteran had normal right ear hearing acuity upon discharge 
from service.  None of the newly-received evidence tends to 
show that the Veteran had hearing loss during or after 
service, or any nexus to service.  In fact, review of newly-
received VA audiometric testing results show that in October 
2009, his right ear hearing acuity was considered to be 
within normal limits for VA purposes.  See 38 C.F.R. § 3.385.  
In the absence of any material evidence pertinent to the 
reason the claim was previously denied, the claim may not be 
reopened now.

Although the Veteran was treated for complaints of back pain 
during service, it was considered to have been acute and 
transitory and resolved without chronic, permanent 
disability.  The Veteran's claim for service connection was 
originally denied for this reason.  Newly-submitted evidence 
pertains to a post-service automobile accident, and a post-
service workplace injury involving the back.  None of the new 
evidence indicates any relationship to service but in fact 
discounts such.  In the absence of any material evidence 
pertinent to the reason the claim was previously denied, the 
claim may not be reopened now.

Service connection for hepatitis C was denied on the basis 
that it was initially diagnosed many years after service, 
with no connection to service shown.  Nothing in the newly-
submitted evidence tends to show a connection to service 
either, and the Veteran does not explicitly assert he was 
initially exposed to the hepatitis C virus during service.  
Again, in the absence of any material evidence pertinent to 
the reason the claim was previously denied, the claim may not 
be reopened now.

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  Generally, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease will be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. Chapter 17.  In this case, 
service connection for residuals of dental injury trauma for 
purposes of treatment was initially denied because there was 
no documentation showing that the Veteran had sustained any 
dental injury during service.  Newly-received evidence does 
not pertain to any dental injury during service either.  In 
the absence of any material evidence pertinent to the reason 
the claim was previously denied, the claim may not be 
reopened now.

We note that pursuant to this most recent attempt to reopen 
the claim, the RO requested and obtained copies of the 
Veteran's service personnel records.  Under governing 
regulation, newly-received relevant service records will 
automatically trigger a de novo review of a claim.  38 C.F.R. 
§ 3.156(c).  However, this provision applies to relevant 
records.  In this case, careful review of the newly-received 
personnel records reveals no information whatsoever 
pertaining to the Veteran's hearing acuity, the condition of 
his back, hepatitis C, or dental trauma.  The Board therefore 
holds that mere receipt of irrelevant service records does 
not trigger an automatic de novo review in this instance.

Once a decision has become final, "the Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett, 
at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996) (When 
new and material evidence has not been submitted in a 
previously disallowed claim "[f]urther analysis . . . is 
neither required, nor permitted.").  In this case, no new 
and material evidence has been added to the record; therefore 
further analysis is not permitted.  None of the newly-
presented evidence, by itself, or when considered with 
previous evidence of record relates to an unestablished fact 
necessary to substantiate the claims.  As such, the 
preponderance of the evidence is against the Veteran's claims 
and his application to reopen must be denied.



ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for right ear 
hearing loss is not reopened.

New and material evidence not having been submitted, the 
claim for entitlement to service connection for a back 
disability is not reopened.

New and material evidence not having been submitted, the 
claim for entitlement to service connection for hepatitis C 
is not reopened.

New and material evidence not having been submitted, the 
claim for entitlement to service connection for dental trauma 
is not reopened.


REMAND

Service connection for depression was originally denied on 
the basis that the Veteran's service treatment records showed 
no diagnosis or treatment of depression, although the Veteran 
did receive a diagnosis of passive-aggressive personality 
disorder in service.  Additionally, a Clinical Record Cover 
Sheet, AF Form 565-4, shows that the Veteran was admitted to 
the US Air Force Hospital at Misawa on February 9, 1973, was 
transferred by air on the same day to the US Air Force 
Hospital at Tachikawa, then was returned to duty on February 
20, 1973.  During this hospitalization, he was treated for 
drug abuse and tension headaches.  It does not appear that 
clinical or psychiatric service records have been 
specifically requested in this case.  Creating a complete 
record for review is a preliminary duty to assist which must 
be accomplished prior to further review of the merits of this 
case.  Furthermore, as noted above, if additional relevant 
service records are obtained, an automatic de novo review 
will be triggered.  Thus, a remand is required to obtain any 
outstanding service clinical and/or psychiatric records which 
may have a bearing on the Veteran's claim for entitlement to 
service connection for depression.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure 
clinical records from the US Air Force 
Hospital at Misawa and the US Air Force 
Hospital at Tachikawa, dated in February 
1973, and any psychiatric service medical 
records, dated between June 1970 and 
March 1974, through official channels.  
All efforts to obtain such records should 
be fully documented for the file.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the Veteran and 
representative, if he chooses to 
designate one, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


